                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8                                   UNITED STATES DISTRICT COURT
                     9
                                                   NORTHERN DISTRICT OF CALIFORNIA
                    10
                                                              OAKLAND DIVISION
                    11
                         MICHELLE FALK, WALDO LEYVA,                        Case No. 4:17-cv-04871-HSG
                    12   INDHU JAYAVELU, PATRICIA L. CRUZ,
                         DANIELLE TROTTER, CYNTHIA                          ORDER GRANTING DEFENDANT
                    13   GARRISON, AND AMANDA MACRI,                        NISSAN NORTH AMERICA, INC.’S
                         individually and on behalf of all others           REQUEST FOR IN-PERSON
                    14   similarly situated,                                APPEARANCE OF COUNSEL AT
                                                                            MARCH 5, 2019 CONFERENCE
                    15                     Plaintiffs,
                    16          v.
                    17   NISSAN NORTH AMERICA, INC.,
                    18                     Defendant.
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
DRINKER BIDDLE &
                         ORDER GRANTING NNA’S REQUEST FOR IN-
   REATH LLP             PERSON APPEARANCE OF COUNSEL AT MARCH 5,     -1-                   CASE NO. 4:17-CV-04871-HSG
 ATTORNEYS AT LAW
   LOS ANGELES
                         2019 CONFERENCE
                     1          Defendant Nissan North America, Inc. (“NNA”) seeks leave for its counsel to appear in-
                     2   person at the March 5, 2019 Telephonic Conference scheduled in this action. Having considered
                     3   NNA’s request, and for good cause appearing therefore, the Court hereby orders as follows:
                     4          NNA’s request is GRANTED. E. Paul Cauley, Jr. and Paul J. Riehle may appear in-
                     5   person on behalf of NNA for the March 5, 2019 Conference.
                     6          IT IS SO ORDERED.
                     7

                     8

                     9    Dated: March 5, 2019
                                                                          HON. HAYWOOD S. GILLIAM, JR.
                    10                                                    UNITED STATES DISTRICT JUDGE
                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
DRINKER BIDDLE &
                         ORDER GRANTING NNA’S REQUEST FOR IN-
   REATH LLP             PERSON APPEARANCE OF COUNSEL AT MARCH 5,       -2-                    CASE NO. 4:17-CV-04871-HSG
 ATTORNEYS AT LAW
   LOS ANGELES
                         2019 CONFERENCE
